Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 17 and 20 are indefinite as to the term “BET”.  Such term fails to set forth the intended meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenzhen (US 20170157095) in view of Li et al. and further in view of Takahashiet al.  and Hasenzahl (US 20040022844).
Shenzhen teaches a process for producing allisartan isoproxil solid dispersion comprising allisartan isoproxil and a carrier by fluidizing a solid or liquid form of the carrier in a fluid bed to form a fluidized cloud of carrier particles. See Para [0008], [0013], [0014] and [0025].  The excipients are selected from one or the mixture in any ratio of two or more cross-linked povidone, cross-linked sodium carboxymethyl cellulose, low substituted hydroxypropyl cellulose, sodium carboxymethyl starch, microcrystalline cellulose, starch, pre-gelatinized starch, lactose, dextrose, mannitol, calcium sulfate, calcium phosphate, calcium hydrogen phosphate.  The process is carried out by spraying liquid or gas from of allisartan onto the fluidized cloud of particles to form a solid dispersion, dissolve the allisartan  isoproxil and solubilizing carrier in an appropriate amount of organic solvent, add a surfactant and then mix to obtain drug solution.  See Para [0026] and [0027]. The use of allisartan isoproxil as a cosmetic, foodstuff, dietary supplement, flavoring fragrance is taught in Para [0009].  The use of a solution is taught Para [0026].  The use of solvents such as methylene chloride (dichloromethane)-ethanol mixed solution is taught in Para [0083]. The use of a top spray nozzle is taught in Para [0083].  The use of the solid dispersion in a tablet is taught in Para [0045].  Shenzhen fails to explicitly teach where the silicone 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573. The examiner can normally be reached Monday-Friday 9:30AM-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHREH A FAY/Primary Examiner, Art Unit 1617